UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33033 PORTER BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1142247 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky (Address of principal executive offices) (Zip Code) (502) 499-4800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date. 11,822,102 shares of Common Stock, no par value, were outstanding at April 23, 2012. INDEX Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 32 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 45 ITEM 4. CONTROLS AND PROCEDURES 45 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 47 ITEM 1A. RISK FACTORS 47 ITEM 2. UNREGISTERED SALES ON EQUITY SECURITIES AND USE OF PROCEEDS 47 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 47 ITEM 4. MINE SAFETY DISCLOSURES 47 ITEM 5. OTHER INFORMATION 47 ITEM 6. EXHIBITS 47 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated financial statements of Porter Bancorp Inc. and subsidiary, PBI Bank, Inc. are submitted: Unaudited Consolidated Balance Sheets for March 31, 2012 and December 31, 2011 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 Unaudited Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 Unaudited Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2012 and 2011 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 Notes to Unaudited Consolidated Financial Statements 1 PORTER BANCORP, INC. Unaudited Consolidated Balance Sheets (dollars in thousands except share data) March 31, December 31, Assets Cash and due from financial institutions $ $ Federal funds sold Cash and cash equivalents Securities available for sale Mortgage loans held for sale Loans, net of allowance of $53,953 and $52,579, respectively Premises and equipment Other real estate owned Federal Home Loan bank stock Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Non-interest bearing $ $ Interest bearing Total deposits Repurchase agreements Federal Home Loan Bank advances Accrued interest payable and other liabilities Subordinated capital note Junior subordinated debentures Total liabilities Stockholders’ equity Preferred stock, no par, 1,000,000 shares authorized, Series A – 35,000 issued and outstanding; Liquidation preference of $35 million at March 31, 2012 Series C – 317,042 issued and outstanding; Liquidation preference of $3.6 million at March 31, 2012 Common stock, no par, 19,000,000 shares authorized, 11,822,102 and 11,824,472 shares issued and outstanding, respectively Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 2 PORTER BANCORP, INC. Unaudited Consolidated Statements of Operations (dollars in thousands, except per share data) Three Months Ended March 31, Interest income Loans, including fees $ $ Taxable securities Tax exempt securities Fed funds sold and other Interest expense Deposits Federal Home Loan Bank advances 57 Subordinated capital note 71 73 Junior subordinated debentures Federal funds purchased and other 2 Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Income from fiduciary activities Secondary market brokerage fees 17 76 Title insurance commissions 22 31 Net gain on sales of loans originated for sale 45 Net gain on sales of securities 83 Other Non-interest expense Salaries and employee benefits Occupancy and equipment Other real estate owned expense FDIC Insurance State franchise tax Loan collection expense Professional fees Communications Postage and delivery Advertising 33 Other Income before income taxes Income tax expense — Net income Less: Dividends on preferred stock Accretion on Series A preferred stock 45 44 Earnings allocated to participating securities 35 12 Net income available to common shareholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ See accompanying notes to unaudited consolidated financial statements. 3 PORTER BANCORP, INC. Unaudited Consolidated Statements of Comprehensive Income (in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income, net of tax: Unrealized gain on securities: Unrealized gain arising in period (net of tax of $218 and $25, respectively) 46 Reclassification of amount realized through sales (net of tax of $707 and $29, respectively) ) ) Net unrealized loss on securities ) (8 ) Comprehensive income $ $ See accompanying notes to unaudited consolidated financial statements. 4 PORTER BANCORP, INC. Unaudited Consolidated Statement of Changes in Stockholders’ Equity For Three Months Ended March 31, 2012 (dollars in thousands, except share and per share data) Accumulated Shares Amount Additional Other Series A Series C Series A Series C Paid-In Retained Comprehensive Common Preferred Preferred Common Preferred Preferred Capital Deficit Income Total Balances, January 1, 2012 $ ) $ $ Forfeited unvested stock ) – Stock-based compensation expense – Net income – Net change in accumulated other comprehensive income, net of taxes – ) ) Dividends 5% on Series A preferred stock – ) – ) Accretion of Series A preferred stock discount – 45 – – ) – – Balances, March 31, 2012 $ ) $ $ See accompanying notes to unaudited consolidated financial statements. 5 PORTER BANCORP, INC. Unaudited Consolidated Statements of Cash Flows For Three Months Ended March 31, 2012 and 2011 (dollars in thousands) Cash flows from operating activities Net income (loss) $ $ Adjust­ments to reconcile net income to net cash from operating activities Depreciation and amortization Provision for loan losses Net amortization on securities Stock-based compensation expense Deferred income taxes — Net gain on loans originated for sale ) ) Loans originated for sale ) ) Proceeds from sales of loans originated for sale Net (gain) loss on sales of investment securities ) ) Net loss on sales of other real estate owned Net write-down of other real estate owned Earnings on bank owned life insurance ) ) Net change in accrued interest receivable and other assets Net change in accrued interest payable and other liabilities ) Net cash from operating activities Cash flows from investing activities Purchases of available-for-sale securities ) ) Sales and calls of available-for-sale securities Maturities and prepayments of available-for-sale securities Proceeds from sale of other real estate owned Improvements to other real estate owned (1 ) ) Loan originations and payments, net Purchases of premises and equipment, net ) ) Net cash from investing activities ) Cash flows from financing activities Net change in deposits ) Net change in repurchase agreements ) Repayment of Federal Home Loan Bank advances ) ) Repayment of subordinated capital note ) — Cash dividends paid on preferred stock — ) Cash dividends paid on common stock — ) Net cash from financing activities ) Net change in cash and cash equivalents ) ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental cash flow information: Interest paid $ $ Supplemental non-cash disclosure: Transfer from loans to other real estate $ $ Financed sales of other real estate owned See accompanying notes to unaudited consolidated financial statements. 6 PORTER BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Note 1 – Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation – The consolidated financial statements include Porter Bancorp, Inc. (Company or PBI) and its subsidiary, PBI Bank (Bank).The Company owns a 100% interest in the Bank. All significant inter-company transactions and accounts have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the entire year.A description of other significant accounting policies is presented in the notes to the Consolidated Financial Statements for the year ended December 31, 2011 included in the Company’s Annual Report on Form 10-K. Use of Estimates – To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and future results could differ.The allowance for loan losses, fair values of financial instruments, stock compensation, deferred tax assets, other intangibles, and fair values of other real estate owned are particularly subject to change. Reclassifications – Some items in the prior year financial statements were reclassified to conform to the current presentation. The reclassifications did not impact net income or stockholders’ equity. Note 2 – Recent Developments and Future Plans During the first quarter of 2012, we reported net income available to common shareholders of $985,000.This was an improvement from our 2011 results.During the year ended December 31, 2011, we recorded a net loss to common shareholders of $105.2 million.This loss was primarily attributable to a $23.8 million goodwill impairment charge, the establishment of a $31.7 million valuation allowance on our deferred tax assets, OREO expense of $47.5 million related to valuation adjustments for our change in strategy related to certain properties, fair value write-downs related to new appraisals received for properties in the portfolio during 2011, net loss on the sale of OREO properties, and increase in carrying costs associated with carrying these higher levels of assets, as well as provision for loan losses expense of $62.6 million due to the continued decline in credit trends within our portfolio. In June 2011, the Bank agreed to a Consent Order with the FDIC and KDFI in which the Bank agreed, among other things, to improve asset quality, reduce loan concentrations, and maintain a minimum Tier 1 leverage ratio of 9% and a minimum total risk based capital ratio of 12%.The Consent Order was included in our Current Report on 8-K filed on June 30, 2011.As of March 31, 2012, these capital ratios were not met. In order to meet these capital requirements, the Board of Directors and management are continuing to evaluate strategies including the following: ● Continuing to operate the Company and Bank in a safe and sound manner. This strategy will require us to continue to reduce the size of our balance sheet, reduce our lending concentrations, consider selling loans, and reduce other noninterest expense through the disposition of OREO. ● Continuing with succession planning and add resources to management team. On March 29, 2012, the Board of Directors announced that it had formed a search committee comprised of its five independent directors to identify and hire a President and CEO for PBI Bank. ● Addressing construction and development lending. 7 o We recorded net construction and development loan charge-offs totaling $522,000 during the first quarter of 2012.This represented approximately 22% of our total net loan charge-offs for the first quarter of 2012.We recorded net construction and development loan charge-offs totaling $11.0 million and $11.4 millionfor the years ended December 31,2011 and 2010, respectively.This represented approximately 27% and 51% of our total net loan charge-offs in 2011 and 2010, respectively. o In 2011, management determined, with the concurrence of the Board of Directors, that certain properties held in OREO were not likely to be successfully disposed of in an acceptable time-frame using routine marketing efforts. It became apparent due to weakness in the economy and softness in demand for housing that certain land development and residential condominium projects would require extended holding periods to sell the properties at recent appraised values.Accordingly, in June of 2011, the Company sold, in a single transaction, 54 finished condominium property units from condominium developments held in our OREO portfolio with a carrying value of approximately $11.0million, for $5.2 million, resulting in a pre-tax loss of $5.8 million. o Although we were carrying our OREO at fair market value less estimated cost to sell, we subsequently adjusted our valuations for land development and residential development properties held in OREO similar to the properties we sold earlier in 2011. Our 2011 fair value adjustments totaled approximately $25.6 million to reflect our intent to market these properties more aggressively to retail and bulk buyers.Additionally, we recorded approximately $9.3 million of fair value adjustments related to new appraisals received for properties in the portfolio during 2011. o In summary, for the years ended December 31, 2011 and 2010, respectively, we recorded net construction and development OREO fair value adjustments and loss on sale of OREO totaling $38.7 millionand $10.4 million. This represents approximately 89% and 71% of our total OREO fair value adjustments and loss on sale in 2011 and 2010, respectively. o For the first quarter of 2012, we recorded net construction and development OREO fair value adjustments and loss on sale of construction and development OREO of $ 222,000.This represents approximately 25% of our total OREO fair value adjustments and loss on sale of OREO in the first quarter of 2012. ● We are committed to reducing loan concentrations and balance sheet risk. o Our Consent Order calls for us to reduce our construction and development loans to not more than 75% of total risk-based capital. These loans totaled $92.0 million, or 77% of total risk-based capital, at March 31, 2012 and $101.5 million, or 85% of total risk-based capital, at December 31, 2011. o Our Consent Order also requires us to reduce non-owner occupied commercial real estate loans, construction and development loans, and multifamily residential real estate loans as a group, to not more than 250% of total risk based capital. These loans totaled $398.6 million, or 331% of total risk-based capital, at March 31, 2012 and $414.6 million, or 349% of total risk-based capital, at December 31, 2011. o We are working to reduce these loans by curtailing new construction and development lending and new non-owner occupied commercial real estate lending.We are also receiving principal reductions from amortizing credits and pay-downs from our customers who sell properties built for resale.While we have not yet reduced our balances in these categories to the required percentages, we have reduced the construction loan portfolio from $199.5 million at December 31, 2010 to $92.0 million at March 31, 2012.Our non-owner occupied commercial real estate loans declined from $293.3 million at December 31, 2010 to $246.1 million at March 31, 2012. ● Raising capital by selling common stock through a public offering or private placement to existing and new investors. ● Evaluating other strategic alternatives, such as the sale of assets or branches. 8 Bank regulatory agencies can exercise discretion when an institution does not meet the terms of a consent order.Based on individual circumstances, the agencies may issue mandatory directives, impose monetary penalties, initiate changes in management, or take more serious adverse actions. Note 3 - Securities The fair value of available for sale securities and the related gross unrealized gains and losses recognized in accumulated other comprehensive income were as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (in thousands) March 31, 2012 U.S. Government and federal agency $ $ $
